Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 09/08/2020.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“optimizing, by the first processor, the trained neural network for a lower-powered processor to create an optimized neural network, wherein the first processor is configured toAmendment and Reply Attorney Docket No. 0100775-000005Application No. 16/657,160Page 3operate at a higher power than the lower-powered processor, wherein the trained neural network is configured to optimally operate at the higher power of the first processor and the optimized neural network is configured to optimally operate at the lower power of the low-powered processor;” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The closest identified prior art is Klicpera (U.S. 2016/0378322). Klicpera is relied upon for teachings of an apparatus which is capable of learning and adapting to its water use environment based on multi-sensor technology and user input, and optimizing water settings accordingly (Klicpera: Paragraph [0030] “the RWPDMC apparatus 10 operates effectively in a standalone mode, being capable of learning and adapting to its water use environment based on multi-sensor technology and user input, and optimizing water settings accordingly.”).  Klicpera 
The second closest prior art of record Gal is relied upon for teachings of water flow detection (Gal: Paragraph [0007] “generally relates to a system for detecting flow of a fluid. While the present disclosure provides examples of detecting water flow,” The disclosure of Gal is related to detecting flow of a water. Paragraph [0053] “such as a multi-jet sensor, positive displacement sensor, ultrasonic sensor, binary sensor (capable of detecting presence or absence of liquid, e.g. a humidity detector) or any other instrument capable of outputting a signal reflecting the presence of liquid flow.”). However, it fails to further teach the step of optimizing a trained neural network for use by a lower-powered processor (i.e. optimized neural network is configured to optimally operate at the lower power of the low-powered processor). 
Claim 16 and 31 are allowed similarly to claim 1. Claims 2-15, 17-30 and 32-38 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claim 1-38 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/A.A.S./Examiner, Art Unit 2123 

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123